In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00163-CR
______________________________


RICHARD KIRK HIGH a/k/a ENRIQUE DIAZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 04-0132X


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Richard Kirk High, also known as Enrique Diaz,
 attempts to appeal his sentence of twenty
years' imprisonment for the offense of burglary of a habitation, committed in 2004.  Pursuant to a
plea agreement, High pled guilty and received the agreed sentence.
            High has filed a pro se notice of appeal and a motion to withdraw his plea and have an
attorney appointed for him on appeal.  In his motion to withdraw the plea, High claims he did not
understand the nature of the charges against him, he should have had his mental faculties examined,
and his trial counsel was ineffective.  The trial court certified that High's conviction was as a result
of a plea bargain and that he therefore had no right to appeal.  See Tex. R. App. P. 25.2(a)(2).
            Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must  dismiss  the  appeal.  See  Tex.  R.  App.  P.  25.2(d).  This  requirement  is  strictly  construed. 

 
See Cooper v. State, 45 S.W.3d 77, 80–81 (Tex. Crim. App. 2001).  Because the trial court's
certification affirmatively shows High has no right of appeal, we dismiss his appeal.
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 25, 2005
Date Decided:             January 26, 2005